Citation Nr: 0911908	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a kidney condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
benign prostatic hypertrophy.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left breast shrapnel wound.  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served as a Philippine Scout from January 1946 to 
December 1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which in pertinent part, 
denied service connection for a kidney condition and 
determined that new and material evidence had not been 
submitted to reopen the claims of service connection for 
arteriosclerotic heart disease, benign prostatic hypertrophy, 
bronchial asthma, and residuals of a left breast shrapnel 
wound.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claims currently on appeal.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

In January 1994, the Veteran appointed the California 
Department of Veterans Services (CDVA) as his representative.  
See January 2004 Appointment of Veterans Service Organization 
as Claimant's Representative form (VA Form 21-22).  However, 
in an August 2008 personal statement, the Veteran stated that 
he was "not contemplating/requesting to be represented by 
any lawyer nor any [V]eterans organization now . . . ."  
Since it was unclear as to whether the Veteran wanted 
representation in the matter of his appeal, a February 2009 
letter was sent to the Veteran to clarify his intentions.  In 
March 2009, the Veteran returned a completed Appointment of 
Veterans Service Organization as Claimant's Representative 
form (VA Form 21-22); however, the Veteran did not list the 
service organization that he wished to represent him.  The 
Board finds that because the Veteran never specifically 
revoked the CDVA as his representative and completed a 
subsequent VA Form 21-22, the CDVA still remains his 
representative.  The Veteran also did not sign an attached 
document indicating that he wanted to proceed pro se.  As 
such, upon review of the record, it does not appear that the 
representative was given an opportunity to submit argument or 
procedural documents in support of the Veteran's claims prior 
to the RO certifying the case to the Board in May 2008.  

When an appellant appeals to the Board, he or she "will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person."  38 C.F.R. § 20.600 (2008).  When 
an appellant has appointed a representative, the RO must 
afford that representative the opportunity to execute a VA 
Form 646, prior to certification of the appeal to the Board 
"in all instances."  VA Adjudication Procedure Manual, M21-
1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 
(2008).  In order to comply with due process of law, the 
Veteran's representative must be provided the opportunity to 
review the record and offer written argument on the Veteran's 
behalf.  




Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the 
California Department of Veterans 
Services and afford the organization an 
opportunity to review the claims folder 
and submit a VA Form 646 on behalf of the 
Veteran.  All efforts made should be 
documented and incorporated into the 
claims file.  Notification of this action 
should be sent to the Veteran and 
documented in the claims file.  

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


